Citation Nr: 1739930	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-31 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether an overpayment of nonservice-connected pension benefits in the calculated amount of $32,286 was validly created, to include whether the Veteran's nonservice-connected pension benefits were properly terminated from October 1, 2007 through January 31, 2009, and since January 1, 2010.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and January 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the overpayment of nonservice-connected pension benefits in the calculated amount of $32,286 was not validly created, and that his nonservice-connected pension benefits were improperly terminated from October  1, 2007 through January 31, 2009, and since January 1, 2010.  

In January 2010, the Veteran notified VA that he had started receiving Social Security Administration (SSA) disability benefits beginning in November 2009.  That same month, he submitted a medical expense report, VA Form 21-8416, for the year 2009.

In September 2010, the RO notified the Veteran that it had been informed that he had started receiving SSA disability benefits beginning in August 2007.  The RO also indicated that action would be taken based on this reported income if not shown to be in error.

In December 2010, the RO issued a decision which terminated the Veteran's nonservice-connected pension benefits from October 1, 2007 to January 31, 2009,   and since January 1, 2010, due to excessive income from his SSA disability benefits.  In doing so, the RO reinstated the Veteran's VA disability compensation payment for the periods in which he no longer qualified for nonservice-connected pension benefits.  

In January 2011, the RO informed the Veteran that the changes in his benefit payments had resulted in an overpayment of $32,286.

In February 2011, the Veteran submitted a notice of disagreement in which he contested the discontinuance of his nonservice-connected pension benefits.  He     also contested the validity of the amount of overpayment calculated by the RO.  Specifically, he challenged the amount of income assigned to him.  He also indicated he had additional medical and dependent expenses which had not          been considered in calculating the debt.  

Under these circumstances, the AOJ must provide the Veteran an opportunity to submit records regarding his financial status, including his income and expenses (medical and dependents), from October 2007 to the present.  Thereafter, to the extent possible, the AOJ should recalculate the Veteran's countable income for each year, and ascertain whether any verified expense or exclusion during each 12-month annualized period reduces the Veteran's countable income for VA purposes for any such 12-month period.  In calculating the Veteran's countable income, the AOJ should detail the methodology used to do so.  The AOJ must then readjudicate this issue giving consideration to all evidence currently of record.  38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that he provide 
updated information regarding Veteran's net worth, income, and expenses (medical and dependent related), from October 2007 to the present.

2.  Thereafter, to the extent possible, recalculate 
the Veteran's countable income for each year 
from October 2007 to the present, and ascertain 
whether any verified expense or exclusion during each 
12-month annualized period reduces the Veteran's 
countable income for any such 12-month period.  

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the appellant.  After providing an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




